                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOSHUA URIOSTE,

               Plaintiff,

       vs.                                                  No. 1:16-CV-00755-JCH-KRS

CORIZON AND CENTURION
HEALTH CARE PROVIDERS, et al.,

               Defendants.

                 ORDER DIRECTING THE SUBMISSION OF ADDRESS

       THIS MATTER is before the Court sua sponte. The Court has previously sent waiver-of-

service forms to all Defendants not terminated through the screening process. On February 26,

2020, the Court directed counsel for the New Mexico Corrections Department (NMCD) to

provide the last known address of, inter alia, Defendant FNU Cordova. (Doc. 29). On March 13,

2020, having received information that NMCD was unable to determine with reasonable

certainty who this alleged employee is, the Court directed Plaintiff Joshua Urioste to show cause

as to why Defendant Cordova should not be dismissed and to describe Defendant Cordova with

as much specificity as possible. (Doc. 31). In response, Urioste provided the following

description of Defendant Cordova:

       FNU Cordova worked 6AM – 6PM shift in housing unit 3B starting in July 2016
       through December 2016. FNU Cordova is a Hispanic with dark skin about 5’8”
       maybe 180 lbs.

       FNU [Cordova] worked with Officer Mangion and both were featured on A&E’s
       Rookie Year season 2, filmed in 2015 when both officers worked 6am-6pm in
       housing unit 3A.

       Both references to Housing Unit 3A and 3B were at PNM North Facility.

       This is the best I can do in identifying FNU Cordova.
(Doc. 39). The record reflects no further efforts by counsel for NMCD to identify Defendant

Cordova or provide the Court with contact information for him after Urioste provided this

description.

       In the Martinez report filed on May 5, 2020, counsel for NMCD cited the Court’s March

13, 2020 Order to Show Cause in stating that “Plaintiff has neither adequately identified, nor

effected service, upon the Defendant identified as ‘FNU Cordova.’” (Doc. 44 at 1 n.1). However,

counsel for NMCD did not cite Urioste’s response to that Order to Show Cause and did not state

whether the information provided therein was sufficient to allow NMCD to identify Cordova and

provide an address to the Court so that service might be effected.

       IT IS, THEREFORE, ORDERED that on or before May 28, 2021, counsel shall either

(1) submit to the Court’s proposed text email address, sweazeaproposedtext@nmd.uscourts.gov,

the last known address for Defendant Cordova in light of the above-referenced information

provided by Urioste in his response to the Order to Show Cause (Doc. 39); or (2) file on the

docket a writing averring that, after an appropriately thorough search, counsel is unable to

determine with reasonable certainty who Defendant Cordova is.




                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE




                                                 2
